194 Ga. App. 404 (1990)
391 S.E.2d 15
COLEMAN
v.
THE STATE.
A89A2080.
Court of Appeals of Georgia.
Decided February 5, 1990.
*405 Hollingsworth & Richardson, W. Gene Richardson, for appellant.
Stephen F. Lanier, District Attorney, C. Stephen Cox, Assistant District Attorney, for appellee.
BEASLEY, Judge.
Defendant appeals his conviction of child molestation, OCGA § 16-6-4.
1. Although the testimony of the minor prosecuting witness was somewhat contradictory and there were conflicts with other evidence offered by the State, viewed in a light favorable to the verdict there was sufficient evidence to authorize a rational trier of fact to find defendant guilty beyond a reasonable doubt of the offense charged. Weeks v. State, 187 Ga. App. 307, 308 (1) (370 SE2d 344) (1988); Hicks v. State, 175 Ga. App. 243, 244 (4) (333 SE2d 113) (1985).
2. Defendant asserts error in permitting the jury, upon request, to view again a videotape of an interview between a police officer and the prosecuting witness.
"Whether or not to grant the jury's request to rehear portions of the evidence is within the discretion of the trial judge." Morris v. State, 254 Ga. 273, 274 (2) (328 SE2d 547) (1985). Defendant failed to carry his burden of showing an abuse of discretion in this instance. Lumpkin v. State, 182 Ga. App. 505, 506 (4) (356 SE2d 238) (1987); Haynes v. State, 180 Ga. App. 202 (2) (349 SE2d 208) (1986).
Judgment affirmed. Carley, C. J., and McMurray, P. J., concur.